The opinion of the court was delivered by
Porter, J.:
On the findings there was nothing left for the court but to render judgment for the appellee. The situation presented was not,’ as the appellant contends, one where the special findings are merely susceptible of an interpretation which would overthrow the general verdict, but no' other reasonable interpretation can be given to them. The finding that the appellant’s injury was the direct result of the failure of Raver & Darnaby’s employees to prevent her from entering the theater while the lights were turned off re*299quired judgment to be entered for the appellee. If it be conceded that he was negligent in the manner in which the platform and steps were constructed, his negligence was wholly unrelated in its operation to the direct, proximate cause of the injury, but was the prior and remote cause, and did nothing more than furnish the condition or give rise to the occasion by which the injury was made possible. (Cleghorn v. Thompson, 62 Kan. 727; Railway Co. v. Columbia, 65 Kan. 390; Rodgers v. Railway Co., 75 Kan. 222; Gas Co. v. Dabney, 79 Kan. 820.)
For another equally sufficient reason it was the duty of the court to render judgment in favor of the appellee, notwithstanding the general verdict. The fifteenth, sixteenth and eighteenth findings are to the effect that steps of this kind had been in general use for several years; that hundreds of thousands of people had used them without being injured; and that the appellee at the time he manufactured the steps in question had never heard of any injury resulting to a person by falling from steps similarly constructed and used. The instructions charged the jury that if these facts were found from the evidence the appellee was not liable. The appellant makes no complaint of the instructions, and filed no motion for a new trial, so that the instructions must be regarded as the law of the case. (U. P. Rly. Co. v. Hutchinson, 40 Kan. 51.) Whether the law as declared is correct or not, we need not inquire; it ~was the law which the jury were bound to follow.
The judgment is affirmed.